DETAILED ACTION
Response to Amendment
The amendment filed 05/16/2022 has been entered. Applicant’s amendments to the specification, drawings, and claims have overcome every objection previously set forth in the Non-Final Office Action mailed 02/16/2022. The cancellation of claims 23-24 is also acknowledged. 
Claim Objections
Claims 44-45 are objected to because of the following informalities: for clarity of antecedent basis, “tissue back pressure” should read “the tissue back pressure” in line 2 of each claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steck (US 6620133 B1) in view of Knapp et al. (US 20170232204 A1), hereinafter Knapp.
Regarding claim 1, Steck teaches a drug delivery system (1; fig. 1) comprising: a reservoir filled or fillable with a drug (10); a drug delivery device coupled to the reservoir to deliver the drug from the reservoir to a patient (3; col. 2:50-53); an output device (30; col. 2:60-64); and a controller coupled to the output device (time lapse system 20, which is a mechanical or electrical control; col. 3:1-3), the controller being configured: (a) to determine if the drug delivery device has completed delivering a dose of the drug to the patient (col. 2:65-3:1), and if delivery of the dose of the drug is complete, to control the output device at least once (col. 2:61-64). 
	Steck additionally teaches the time lapse system 20 activates after a piston 12 has completed delivery of a product dose (col. 2:61-3:7). At the end of the time delay, the output device emits a signal to alert the user that the cannula 13 may be removed from the skin (col. 2:61-3:7, 2:20-24). The purpose of this time lapse is to allow time for all the injected medication to be absorbed (col. 2:4-7). 
	Steck fails to teach a pressure sensor, the controller coupled to the pressure sensor, the controller being configured to measure tissue back pressure using the pressure sensor if the drug delivery device has completed delivering a dose of the drug to the patient as in step (a), or (b) to determine if the tissue back pressure is below a first predetermined value subsequent to (a), and if the tissue back pressure is below the first predetermined value, to control the output device at least once. 
	However, Knapp teaches in par. 0075 a drug delivery device (400; fig. 4) comprising a timer that starts when injection begins. Knapp discloses the timer as an alternative to using an in-line pressure sensor (402) coupled to a controller (“appropriate ancillary electronics”; par. 0075) such that controller is able to receive signals from the pressure sensor to monitor when “residual pressure” during and after the injection has been relieved before signaling to a user that the dose is complete. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted the time lapse system and controller in Steck with the pressure sensor and controller as taught by Knapp as both these inventions and the claimed invention are directed towards drug delivery devices with post injection delay mechanisms and the references were well-known in the art prior to the effective filing date of the claimed invention. Both references disclose a time lapse mechanism wherein the time lapse is based on a pre-set time interval. The time lapse system in Knapp is presented as an alternative to a time lapse mechanism where residual pressure (which one having ordinary skill in the art would understand to be the pressure in the fluid line resulting from tissue resistance) is monitored until it dissipates (drops below a certain level). It would therefore have been obvious to one of ordinary skill in the art to have substituted the time lapse device and controller as taught by Steck for the pressure monitoring delay mechanism taught by Knapp, as such a modification would be a simple substitution of one delay mechanism taught in the prior art (the time lapse system and controller taught by Steck) for another (the pressure sensor and controller in Knapp) with predictable results (a drug delivery device with a pressure-based delay mechanism to prevent premature cannula removal).
Regarding claim 18, Steck in view of Knapp further teaches the controller is configured to activate or deactivate the output device by transmitting communications to the output device if the tissue back pressure is below the first predetermined value (after the delay mechanism 20 reaches the end of the delay, the output device 30 is activated to emit a signal; col. 3:1-7).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steck in view of Knapp as applied to claim 1 above, and further in view of Levesque et al. (US 20110306929 A1), hereinafter Levesque.
	Steck further teaches an administration member (13; fig. 1) insertable into the patient and connected or connectable in fluid communication with the reservoir (administration member 13 is connected to reservoir 10; fig. 1). 
	Steck in view of Knapp teaches retracting the administration member from the patient if the tissue back pressure is below the first predetermined value subsequent to (a) (the patient removes the cannula from the skin after the delay mechanism indicates the injected medication has been absorbed; col. 2:20-24). 
	Steck as modified above fails to teach a mechanism configured to retract the administration member from the patient; and wherein the controller is coupled to the mechanism and configured to control the mechanism.
	Levesque teaches a drug delivery device (810; fig. 8A) with a mechanism (8122) configured to retract an administration member (212) from a patient; and wherein a controller (processor coupled to sensor(s) 8124 that determine when fluid delivery is complete; par. 0113) is coupled to the mechanism (sensor(s) 8124, and thus their associated processor, are coupled to mechanism 8122; par. 0113) and configured to control the mechanism (the mechanism 8122 is activated after sensors 8124 sense fluid delivery is completed; par. 0113).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the mechanism configured to retract the administration member from the patient and the associated modifications to the controller as taught by Levesque into Steck as modified above as both these inventions and the claimed invention are directed towards drug delivery systems and the references were well-known in the art prior to the effective filing date of the claimed invention. Levesque teaches in par. 0104 that an automatic needle retraction mechanism requires no additional action by the patient to retract the needle. It would therefore have been obvious to one of ordinary skill in the art to have incorporated the mechanism configured to retract the administration member from the patient and the associated modifications to the controller as taught by Levesque into Steck as modified above as doing so would be combining known prior art elements to obtain the predictable result of a device wherein a user does not have to perform any additional action to retract the needle from their skin.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steck in view of Knapp as applied to claim 1 above, and further in view of Steck.
	Steck teaches the drug delivery system of claim 1, comprising: an administration member (13) insertable into the patient and connected or connectable in fluid communication with the reservoir (administration member 13 is connected to reservoir 10; fig. 1) but fails to disclose in the same embodiment, a drive assembly coupled to the controller and configured to actuate the reservoir to deliver the drug to the patient via the administration member.
	Steck further teaches in a different embodiment a drive assembly (50; fig. 4, col. 3:24-28) coupled to the controller (comprising time lapse system 20 and motor control 51; fig. 4, col. 3:24-28) and configured to actuate the reservoir to deliver the drug to the patient via the administration member (a motor is used to drive medication out of reservoir 10 and administration member 13; fig. 4). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Steck in view of Knapp to further comprise the drive assembly coupled to the controller and configured to actuate the reservoir to deliver the drug to the patient via the administration member as further taught by Steck as doing so would be a simple substitution of a motor controlled drive assembly for a manual drive system (as both taught by Steck) with a predictable result (a drug delivery device wherein the drive assembly is motor controlled). 
Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steck in view of Knapp and Steck as applied to claim 4 above, and further in view of Hochman (US 20180318501 A1).
	Regarding claim 5, Steck as modified above teaches the controller is configured to: (a) determine if a drive pressure exceeds a second predetermined value during drug delivery (the controller taught by Knapp is configured to be able to detect occlusions from pressure data detected by the in-line pressure sensor; par. 0075) but fails to disclose if the drive pressure exceeds the second predetermined value, to stop operation of the drive assembly.
	Hochman teaches a controller (computer 82; par. 0082) configured to (a): determine if a drive pressure exceeds a second predetermined value during drug delivery from an in-line pressure sensor (40; pars. 0033, 0039), and if the drive pressure exceeds the second predetermined value, to stop operation of the drive assembly (“Based on a pre-determined pressure, the drive unit 50 may stop the flow of fluid when the detected pressure exceeds a pre-defined threshold” detected by pressure sensor 40; par. 0039).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the controller taught by Steck in view of Knapp to stop fluid flow when a predetermined pressure value is detected as taught by Hochman as both these inventions and the claimed invention are directed towards drug delivery systems and the references were well-known in the art prior to the effective filing date of the claimed invention. Hochman teaches in par. 0039 that stopping fluid flow after a pre-defined pressure threshold prevents pressure from continuing to exceed that threshold. It would therefore have been obvious to one of ordinary skill in the art to have modified the controller taught Steck in view of Knapp to stop fluid flow when a predetermined pressure value is exceeded as taught by Hochman, as such a modification would be using a known technique to improve a similar device in the same way.
Regarding claim 8, Steck as modified above fails to teach a second pressure sensor coupled to the controller, wherein the controller uses the second pressure sensor to measure drive pressure.
	However, Hochman teaches a drug delivery device (10; fig. 4) comprising a second pressure sensor (force sensor connected to thumb plate 58, in addition to an in-line pressure sensor; par. 0033) coupled to a controller (computer 82; par. 0039), wherein the controller uses the second pressure sensor to measure drive pressure (“Such a force sensor detects the force required to inject the fluid”, and “[U]sing such a sensor, the detected force is converted to a pressure value by a calculation via the processor”, par. 0033).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Steck in view of Knapp to have a second pressure sensor located on the syringe plunger as taught by Hochman on a similar location subjected to driving force during fluid delivery, such as the piston 12 of Steck (fig. 1 in Steck), as both these inventions and the claimed invention are directed towards drug delivery devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Hochman teaches in par. 0033 that a pressure sensor located on the syringe plunger can be used to monitor the force required to inject the fluid and that this pressure sensor can be used in addition to an in-line pressure sensor. It would therefore have been obvious to one of ordinary skill in the art to have incorporated the thumb plate pressure sensor in Hochman onto the piston 12 of Steck as modified above so that the pressure required to inject fluid could be monitored, which is a simple combination of prior art elements according to known methods to yield a predictable result. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steck in view of Knapp, Steck, and Hochman as applied to claim 8 above, and further in view of Meritrans (Meritrans 212 Pressure Transducer, attached in Office action; see Wayback Machine Meritrans 212, also attached in the Office action, for Meritrans 212 Pressure Transducer date) and Tactilus (Tactilus Tactile Pressure Sensor, attached in Office action; see Wayback Machine Tactilus, also attached in Office action, for Tactilus Tactile Pressure Sensor date). 
	Steck as modified above fails to teach at least one of (a) or (b): (a) a minimum pressure which can be detected by the pressure sensor is lower than a minimum pressure which can be detected by the second pressure sensor, or (b) a maximum pressure which can be detected by the second pressure sensor is higher than a maximum pressure which can be detected by the pressure sensor.
	However, Hochman further teaches in par. 0036 that an in-line pressure sensor can be a MERS212. 
	Meritrans teaches that the maximum operating pressure range of the MERS212 is 300 mmHg (6 psi). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the in-line pressure sensor as taught by Steck as modified above to be a MER212 as taught by Hochman these references and the claimed invention are directed towards in-line pressure sensors and the references were well-known in the art prior to the effective filing date of the claimed invention. Hochman teaches in par. 0036 that the MER212 would be capable of fulfilling the function required of an in-line pressure sensor in a drug delivery device. It would therefore have been obvious to one of ordinary skill in the art to have substituted the pressure sensor in Steck as modified above with a MER212 as taught by Hochman as such a modification would be a simple substitution of one known element (the in-line pressure sensor as disclosed by Steck as modified above) for another (the MER212 as disclosed by Hochman) to obtain a predictable result (a drug delivery device wherein the in-line fluid pressure can be monitored).
Tactilus teaches a tactile pressure sensor with a pressure detection range of 0-10 psi (pg. 2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second, thumb-plate pressure sensor as taught by Steck as modified above to be a Tactilus tactile pressure sensor as these references and the claimed invention are directed towards pressure sensors and the references were well-known in the art prior to the effective filing date of the claimed invention. Tactilus teaches on pg. 1 that tactile pressure sensing elements such as the Tactilus are used to detect pressure between a sensor and a target. It would therefore have been obvious to one of ordinary skill in the art to have made the second pressure sensor as taught by Steck as modified above to be a Tactilus tactile pressure sensing element, as doing so would be a simple substitution of one known element (the thumb plate pressure sensor as taught by Hochman) for another (the Tactilus) to obtain a predictable result (a drug delivery device wherein the drive pressure can be measured).
Because the maximum pressure which can be detected by the Tactilus tactile pressure sensor (10 psi) is higher than the maximum pressure that can be detected by the MER212 (6 psi), the above modifications result in a device wherein (b): a maximum pressure which can be detected by the second pressure sensor is higher than a maximum pressure which can be detected by the pressure sensor.
12.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steck in view of Knapp, and further in view of Levesque.
Regarding claim 25, Steck teaches a drug delivery system (1; fig. 1) comprising: a reservoir filled or fillable with a drug (10); a drug delivery device coupled to the reservoir to deliver the drug from the reservoir to a patient (3; col. 2:50-53); the drug delivery device including an administration member insertable into the patient (13); and a controller coupled to the output device (20; col. 3:1-3), the controller being configured: (a) to determine if the drug delivery device has completed delivering a dose of the drug to the patient (col. 2:65-3:1). 
	Steck additionally teaches the time lapse system 20 activates after a piston 12 has completed delivery of a product dose (col. 2:61-3:7). At the end of the time delay, the output device emits a signal to alert the user that the cannula 13 may be removed from the skin (col. 2:61-3:7, 2:20-24). The purpose of this time lapse is to allow time for all the injected medication to be absorbed (col. 2:4-7).
	Steck fails to teach a pressure sensor, the controller coupled to the pressure sensor,  the controller being configured to measure tissue back pressure using the pressure sensor, a mechanism configured to retract the administration member from the patient, or, if the drug delivery device has completed delivering a dose of the drug to the patient as in step (a), then (b) to determine if the tissue back pressure is below a first predetermined value subsequent to (a), and if the tissue back pressure is below the first predetermined value, to control the mechanism to retract the administration member from the patient. 
	However, Knapp teaches in par. 0075 a drug delivery device (400; fig. 4) comprising a timer that starts when injection begins. Knapp discloses the timer as an alternative to using an in-line pressure sensor (402) coupled to a controller (“appropriate ancillary electronics”; par. 0075) such that controller is able to receive signals from the pressure sensor to monitor when “residual pressure” during and after the injection has been relieved before signaling to a user that the dose is complete.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted the time lapse system and controller in Steck with the pressure sensor and controller as taught by Knapp as both these inventions and the claimed invention are directed towards drug delivery devices with post injection delay mechanisms and the references were well-known in the art prior to the effective filing date of the claimed invention. Both references disclose a time lapse mechanism wherein the time lapse is based on a pre-set time interval. The time lapse system in Knapp is presented as an alternative to a time lapse mechanism where residual pressure (which one having ordinary skill in the art would understand to be the pressure in the fluid line resulting from tissue resistance) is monitored until it dissipates (drops below a certain level). It would therefore have been obvious to one of ordinary skill in the art to have substituted the time lapse device and controller as taught by Steck for the pressure monitoring delay mechanism taught by Knapp, as such a modification would be a simple substitution of one delay mechanism taught in the prior art (the time lapse system and controller taught by Steck) for another (the pressure sensor and controller in Knapp) with predictable results (a drug delivery device with a pressure-based delay mechanism to prevent premature cannula removal). 
	Levesque teaches a drug delivery device (810; fig. 8A) with mechanism (8122) configured to retract an administration member (212) from a patient; and wherein a controller (processor coupled to sensor(s) 8124 that determine when fluid delivery is complete; par. 0113) is coupled to the mechanism (sensor(s) 8124, and thus their associated processor, are coupled to mechanism 8122; par. 0113) and configured to control the mechanism (the mechanism 8122 is activated after sensors 8124 sense fluid delivery is completed; par. 0113).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the mechanism configured to retract the administration member from the patient and the associated modifications to the controller as taught by Levesque into Steck as modified above as both these inventions and the claimed invention are directed towards drug delivery systems and the references were well-known in the art prior to the effective filing date of the claimed invention. Levesque teaches in par. 0104 that an automatic needle retraction mechanism requires no additional action by the patient to retract the needle. It would therefore have been obvious to one of ordinary skill in the art to have incorporated the mechanism configured to retract the administration member from the patient and the associated modifications to the controller as taught by Levesque into Steck as modified above as doing so would be combining known prior art elements to obtain the predictable result of a device wherein a user does not have to perform any additional action to retract the needle from their skin.
13.	Claims 27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steck in view of Knapp and Levesque as applied to claim 25 above, and further in view of Hochman.
Regarding claim 27, Steck as modified above teaches the controller is configured to: (i) determine if a drive pressure exceeds a second predetermined value during drug delivery (the controller taught by Knapp is configured to be able to detect occlusions from pressure data detected by the in-line pressure sensor; par. 0075). but fails to disclose if the drive pressure exceeds the second predetermined value, to stop operation of the drive assembly.
	Hochman teaches a controller (computer 82; par. 0082) configured to (a): determine if a drive pressure exceeds a second predetermined value during drug delivery from an in-line pressure sensor (40; pars. 0033, 0039), and if the drive pressure exceeds the second predetermined value, to stop operation of the drive assembly (“Based on a pre-determined pressure, the drive unit 50 may stop the flow of fluid when the detected pressure exceeds a pre-defined threshold” detected by pressure sensor 40; par. 0039).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the controller taught by Steck in view of Knapp to stop fluid flow when a predetermined pressure value is detected as taught by Hochman as both these inventions and the claimed invention are directed towards drug delivery systems and the references were well-known in the art prior to the effective filing date of the claimed invention. Hochman teaches in par. 0039 that stopping fluid flow after a pre-defined pressure threshold prevents pressure from continuing to exceed that threshold. It would therefore have been obvious to one of ordinary skill in the art to have modified the controller taught Steck in view of Knapp to stop fluid flow when a predetermined pressure value is exceeded as taught by Hochman, as such a modification would be using a known technique to improve a similar device in the same way.
14.	Regarding claim 31, Steck as modified above fails to teach a second pressure sensor coupled to the controller, wherein the controller uses the second pressure sensor to measure drive pressure.
	However, Hochman teaches a drug delivery device (10; fig. 4) comprising a second pressure sensor (force sensor connected to thumb plate 58, in addition to an in-line pressure sensor; par. 0033) coupled to a controller (computer 82; par. 0039), wherein the controller uses the second pressure sensor to measure drive pressure (“Such a force sensor detects the force required to inject the fluid”, and “[U]sing such a sensor, the detected force is converted to a pressure value by a calculation via the processor”, par. 0033).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Steck in view of Knapp to have a second pressure sensor located on the syringe plunger as taught by Hochman on a similar location subjected to driving force during fluid delivery, such as the piston 12 of Steck (fig. 1 in Steck), as both these inventions and the claimed invention are directed towards drug delivery devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Hochman teaches in par. 0033 that a pressure sensor located on the syringe plunger can be used to monitor the force required to inject the fluid and that this pressure sensor can be used in addition to an in-line pressure sensor. It would therefore have been obvious to one of ordinary skill in the art to have incorporated the thumb plate pressure sensor in Hochman onto the piston 12 of Steck as modified above so that the pressure required to inject fluid could be monitored, which is a simple combination of prior art elements according to known methods to yield a predictable result. 
15.	Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steck in view of Knapp, Steck, and Hochman as applied to claim 31 above, and further in view of Meritrans (Meritrans 212 Pressure Transducer, attached in Office action; see Wayback Machine Meritrans 212, also attached in the Office action, for Meritrans 212 Pressure Transducer date) and Tactilus (Tactilus Tactile Pressure Sensor, attached in Office action; see Wayback Machine Tactilus, also attached in Office action, for Tactilus Tactile Pressure Sensor date). 
	Steck as modified above fails to teach at least one of (i) or (ii): (i) a minimum pressure which can be detected by the pressure sensor is lower than a minimum pressure which can be detected by the second pressure sensor, or (ii) a maximum pressure which can be detected by the second pressure sensor is higher than a maximum pressure which can be detected by the pressure sensor.
	However, Hochman further teaches in par. 0036 that the pressure sensor can be the in-line pressure sensor MERS212. 
	Meritrans teaches that the maximum operating pressure range of the MERS212 is 300 mmHg (6 psi). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the in-line pressure sensor as taught by Steck as modified above to be a MER212 as taught by Hochman these references and the claimed invention are directed towards in-line pressure sensors and the references were well-known in the art prior to the effective filing date of the claimed invention. Hochman teaches in par. 0036 that the MER212 would be capable of fulfilling the function required of an in-line pressure sensor in a drug delivery device. It would therefore have been obvious to one of ordinary skill in the art to have substituted the pressure sensor in Steck as modified above with a MER212 as taught by Hochman as such a modification would be a simple substitution of one known element (the in-line pressure sensor as disclosed by Steck as modified above) for another (the MER212 as disclosed by Hochman) to obtain a predictable result (a drug delivery device wherein the in-line fluid pressure can be monitored).
Tactilus teaches a tactile pressure sensor with a pressure detection range of 0-10 psi (pg. 2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second, thumb-plate pressure sensor as taught by Steck as modified above to be a Tactilus tactile pressure sensor as these references and the claimed invention are directed towards pressure sensors and the references were well-known in the art prior to the effective filing date of the claimed invention. Tactilus teaches on pg. 1 that tactile pressure sensing elements such as the Tactilus are used to detect pressure between a sensor and a target. It would therefore have been obvious to one of ordinary skill in the art to have made the second pressure sensor as taught by Steck as modified above to be a Tactilus tactile pressure sensing element, as doing so would be a simple substitution of one known element (the thumb plate pressure sensor as taught by Hochman) for another (the Tactilus) to obtain a predictable result (a drug delivery device wherein the drive pressure can be measured).
Because the maximum pressure which can be detected by the Tactilus tactile pressure sensor (10 psi) is higher than the maximum pressure that can be detected by the MER212 (6 psi), the above modifications result in a device wherein (ii): a maximum pressure which can be detected by the second pressure sensor is higher than a maximum pressure which can be detected by the pressure sensor.
Response to Arguments
All arguments considered were filed 05/16/2022. 
Applicant’s arguments, see pgs. 11-12, with respect to objections to the drawings, specifications, and claims have been fully considered and are persuasive.  All objections to the drawings, specifications, and claims have been withdrawn.
Applicant’s arguments, see pgs. 12-13, with respect to the interpretation under 35 U.S.C. 112(f) of “drug delivery device” in claims 1 and 25 of have been fully considered and are persuasive. Accordingly, the term “drug delivery device” in claims 1 and 25 is no longer being interpreted as invoking 35 U.S.C. 112(f). 
Applicant's arguments on pgs. 13 (line 20) – 14 (line 12) with respect to dose delivery being a precondition for tissue back pressure measurement have been fully considered but they are not persuasive. As the applicant asserts, claim 1 indicates the controller measures tissue back pressure “if delivery of the dose if complete”. However, the claim does not preclude the controller from measuring tissue back pressure if the delivery of the dose if not complete (i.e. during dose delivery). Par. 0075 of Knapp indicates that pressure sensor 402 detects the pressure profile both during and after a dose delivery event. Therefore, while the pressure sensor disclosed in Knapp measures pressure while dose delivery is ongoing, the pressure sensor also measures pressure after a dose delivery is finished, that is, “if delivery of the dose is complete”. 
Applicant's arguments on pg. 14 (lines 13-20) regarding the meaning of “residual pressure” have been fully considered but they are not persuasive. Applicant asserts that “residual pressure” as recited in Knapp is vague and does not necessary correlate to tissue back pressure. However, par. 0032 of applicant’s specification indicates that tissue back pressure corresponds to the pressure measured within an internal fluid flow path of the drug delivery device after delivery of the dose is complete (par. 0032, lines 2-3 and 7-12). Knapp discloses in par. 0075 that the pressure sensor 402 is preferably an “in line” pressure sensor and is configured to measure a pressure profile during and after a dose delivery event. One having ordinary skill in the art would understand from this description that the pressure sensor is placed in the fluid flow path (“in line”) and measures the pressure profile within said flow path after dose delivery, which corresponds to the tissue back pressure as defined by the applicant. It is noted that even if the pressure sensor were to be located in the insulin cartridge of Knapp, as suggested by the applicant on pg. 14 (lines 17-19), this location would still be a part of the fluid flow path (i.e., the beginning of the flow path). 
Applicant's arguments on pg. 14 (lines 20-24) regarding the location of the pressure sensor 402 in Fig. 4 of Knapp have been fully considered but they are not persuasive. The exposure of a portion of pressure sensor 402 on the outer surface of insulin pen 400 does not preclude other portions of the pressure sensor from being located in an in-line location suitable for measuring tissue back pressure, as Knapp indicates in par. 0075.
Applicant's arguments on pg. 14 (lines 31-32) regarding the 35 U.S.C. 103 rejections of claims 2, 4-5, and 8-9 have been fully considered but they are not persuasive due to the reasons outlined above in the response to arguments regarding independent claim 1.
Applicant's arguments on pg. 15 (lines 1-15) regarding the 35 U.S.C. rejection of claim 25 have been fully considered but they are not persuasive due to the reasons outlined above in the response to arguments regarding independent claim 1.
Applicant's arguments on pg. 15 (line 16) regarding the 35 U.S.C. 103 rejections of claims 27 and 31-32 have been fully considered but they are not persuasive due to the reasons outlined above in the response to arguments regarding independent claim 25.
Applicant’s arguments on pg. 15 (lines 17-30) with respect to allowable subject matter in claims 44-45 have been fully considered and are persuasive. Accordingly, claims 44-45 are indicated as having allowable subject matter.  
Allowable Subject Matter
Claims 12 and 35 are each objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 44-45 are each objected to for minor informalities and as being dependent upon a rejected base claim, but would be allowable if rewritten to address said minor informalities and in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783